DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 06 May 2022, which has been entered and made of record.

Response to Arguments
Applicant argues "the 'distribution 130' of Sun … 'reflects a likelihood that paths will transport light from the light source 102 to the camera perspective 104'" but "appears to be unrelated to emission probabilities at the light source" (Remarks, pg. 6).  The Examiner respectfully disagrees. It is true that distribution 130 of Sun reflects a likelihood that paths will transport light from the light source to the camera perspective because that is how the distribution 130 is created.  For example, Figs. 1A-C of Sun illustrate how a light source initially emits light in all directions (Fig. 1A), then the system determines for which directions of emission the light rays are most likely to intersect with the camera (Fig. 1B), and finally updates the distribution 130 to give higher weight to light source positions that were more likely to emit rays that intersect with the camera.  Subsequently, the distribution 130 is used to send more light rays in those directions than in other directions.  Sun discloses "sampling paths utilizing a nonuniform distribution 130" (para. 59), meaning that new light paths are chosen/sampled based on the distribution 130.  Therefore, distribution 130 represents a probability that a new light path will be emitted in a particular direction, e.g. the left side of the light source in Fig. 1C is more likely to emit a new light path because the distribution 130 is larger on the left side of the light source.
Any remaining arguments are considered moot based on the foregoing.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/057808, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  In particular, the provisional application does not provide support for the claimed generating a masked light source data structure for a light source of the scene by assigning an emission probability to positions on the light source based on a density of light paths emitted from that position on the light source and exiting at the virtual camera position. Therefore, the priority date of the parent application 17/362555 of 29 June 2021 is given to the claims.

Double Patenting
The previous nonstatutory double patenting rejection is withdrawn in view of the newly added "isotropic" language.  However, if such language is removed in the future, the double patenting rejection may be restored.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Claim 1 recites generating an isotropic plurality of light paths.  However, none of the current specification or priority documents describe isotropic light paths.  Therefore, the claim is considered to contain new matter.  The remaining claims depend on claim 1 but fail to cure the cited deficiency.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites generating an isotropic plurality of light paths.  However, this is in direct conflict with the fact that the light paths are generated using emission probabilities that vary by direction.  Since one cannot tell if the light paths are direction dependent as specified by the masked light source data structure or if they are isotropic as specified by the later limitation, the scope of the claim is unclear.  For the sake of further examination, and given that the claim recites limitations that appear to be in direct contradiction with each other, the Examiner will assume that the light paths are direction dependent.  The remaining claims depend on claim 1 but fail to cure the cited deficiency.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reibold et al. ("Selective guided sampling with complete light transport paths"; hereinafter "Reibold") in view of Sun et al. (US 2018/0089894; hereinafter "Sun").
Regarding claim 1, Reibold discloses A computer-implemented method for generating a light guide path for use in rendering virtual scenes ("guided sampling method," abstract), the computer-implemented method comprising: under control of one or more computer systems configured with executable instructions ("computer graphics," pg. 223:2, sec. 2), perform steps of:
placing within a scene a virtual camera having a virtual camera position ("starting at the camera," pg. 223:1, sec. 1; Fig. 3 illustrates the virtual camera as an eye);
generating a path-traced image ("unguided contributions to the image," pg. 223:8, sec. 4.4; e.g. "unguided" images of Fig. 5) by using the light source to generate an isotropic plurality of light paths and storing an exiting path subset comprising the light paths of exiting path subset that exit at the virtual camera ("We start with all path traced trajectories, depicted in (a)," Fig. 3 caption; Fig. 3(a) illustrates the subset of light paths that intersect the virtual camera, illustrated as an eye);
identifying a light paths subset of the plurality of light paths that are sampled less than a pre-determined threshold ("From these, we select the ones that are most poorly sampled," Fig. 3 caption);
for at least some light paths of the light paths subset: computing a distribution for at least one vertex of a first plurality of vertices of the light path; using the distributions, creating a second plurality of vertices of the light path by sampling a position for at least one other vertex of the first plurality of vertices; constructing a guided light path from the second plurality of vertices; and modifying the guided light path by iteratively sampling the positions of the second plurality of vertices until the guided light path is visible to the virtual camera ("For each of these guide paths, we compute anisotropic reconstruction kernels at every path vertex … To sample from this structure, we first pick a guide path and then successively sample path vertices according to the reconstruction kernels," Fig. 3 caption; see Figs. 3(c)-3(d));
and forming a scene image storable in computer memory by adding the modified guided light paths to the path-traced image. ("The images on the right show the unguided and guided component of our method," Fig. 1 caption; "The renders are broken down into contributions from the guided and unguided samplers," Fig. 5 caption; note column "all" is the combination of unguided/path-traced and guided/path-guided images).
Reibold does not disclose generating a masked light source data structure for a light source of the scene by assigning an emission probability to positions on the light source based on a density of light paths emitted from that position on the light source and exiting at the virtual camera position or using the masked light source data structure.
In the same art of path-guided rendering, Sun teaches generating a masked light source data structure for a light source of the scene by assigning an emission probability to positions on the light source based on a density of light paths emitted from that position on the light source and exiting at the virtual camera position and using the masked light source data structure ("utilizes point estimations of light transfer corresponding to sampled paths to estimate a global light transport function and using the global light transport function to direct future path sampling. For example, FIG. 1C illustrates using a distribution 130 based on an estimated global light transport function to sample a second plurality of paths 132a-132n within the virtual environment," para. 56; "approximate a probability distribution that estimates the global light transport (i.e., a probability distribution that estimates light transfer along paths in the virtual environment)," para. 57; note that the original specification equates a "mask" with a "probability density function" in pg. 12, therefore the probability distribution 130 of Fig. 1C of Sun is considered to teach the claimed "mask").  
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Sun to Reibold.  The motivation would have been for "rendering accurate, un-biased digital images of virtual environments" (Sun, para. 5).
Regarding claim 2, the combination of Reibold and Sun renders obvious wherein a distribution of each vertex of the second plurality of vertices comprises a Gaussian distribution ("The guide paths Yj are turned into a continuous function using a Gaussian reconstruction kernel (Figure 3c)," Reibold, pg. 223:4, sec. 3.1).
Regarding claim 3, the combination of Reibold and Sun renders obvious wherein the distribution of each vertex of the second plurality of vertices comprises an anisotropic reconstruction kernel ("we compute anisotropic reconstruction kernels at every path vertex," Reibold, Fig. 3 caption).
Regarding claim 8, the combination of Reibold and Sun renders obvious wherein the guided light paths comprise diffuse reflection, diffuse refraction, or caustics (e.g. Reibold, Fig. 5 illustrates caustics).
Regarding claim 9, the combination of Reibold and Sun renders obvious denoising the scene image ("the low contrast part could work well with aggressive denoising," Reibold, pg. 223:12, col. 1).
Regarding claim 10, the combination of Reibold and Sun renders obvious wherein the denoising comprises density-based outlier rejection ("Applying density-based outlier rejection (DBOR) can remove residual spike noise," Reibold, Fig. 12 caption).
Regarding claim 11, the combination of Reibold and Sun does not specifically disclose the use of quad trees.  The Examiner previously took Official Notice that the use of quad trees for identifying rays in a rendering system was both well-known and expected before the effective filing date of the claimed invention, and since Applicant did not traverse, it is now taken as Applicant Admitted Prior Art.  Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to use quad trees in the combination of Reibold and Sun for the purposes of improving the efficiency of identifying light paths.
Regarding claims 12 and 13, the combination of Reibold and Sun renders obvious A computer system for modeling surfaces of virtual objects, the system comprising: at least one processor; and a computer-readable medium storing instructions, which when executed by the at least one processor, causes the system to carry out the method of claim 1 and A non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, causes the computer system to carry out the method of claim 1 (these are inherent and implicit aspects of "Computer Graphics").

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Reibold in view of Sun, and further in view of Vorba et al. ("Adjoint-Driven Russian Roulette and Splitting in Light Transport Simulation"; hereinafter "Vorba 2016").
Regarding claim 4, the combination of Reibold and Sun does not disclose if a termination/splitting factor is greater than 1, splitting the guided light path, at a current vertex of the second plurality of vertices, into at least two guide paths.
In the same art of Monte Carlo light transport simulation, Vorba 2016 teaches if a termination/splitting factor is greater than 1, splitting the guided light path, at a current vertex of the second plurality of vertices, into at least two guide paths ("In our approach to Russian roulette (RR) and splitting … we base the respective decisions on a single real value q > 0 … if q < 1 we play RR to randomly terminate the path with probability 1 - q. Conversely, if q > 1, we split the path into q new paths," pg. 42:4, sec. 4.1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Vorba 2016 to the combination of Reibold and Sun.  The motivation would have been for "superior convergence" (Vorba 2016, abstract) and to "significantly increase the overall efficiency of the simulation" (Vorba 2016, pg. 42:2, col. 1).
Regarding claim 5, the combination of Reibold, Sun, and Vorba 2016 renders obvious wherein splitting the guided light path comprises resampling at least one vertex of the second plurality of vertices, after the current vertex, for each distribution ("splitting along incrementally sampled paths," Vorba 2016, pg. 42:4, sec. 4; see claim 4 for motivation to combine).
Regarding claim 6, the combination of Reibold and Sun does not disclose if a termination/splitting factor is less than 1, terminating the guided light path at a current vertex of the second plurality of vertices.
In the same art of Monte Carlo light transport simulation, Vorba 2016 teaches if a termination/splitting factor is less than 1, terminating the guided light path at a current vertex of the second plurality of vertices ("In our approach to Russian roulette (RR) and splitting … we base the respective decisions on a single real value q > 0 … if q < 1 we play RR to randomly terminate the path with probability 1 - q. Conversely, if q > 1, we split the path into q new paths," pg. 42:4, sec. 4.1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Vorba 2016 to the combination of Reibold and Sun.  The motivation would have been for "superior convergence" (Vorba 2016, abstract) and to "significantly increase the overall efficiency of the simulation" (Vorba 2016, pg. 42:2, col. 1).
Regarding claim 7, the combination of Reibold, Sun, and Vorba 2016 renders obvious wherein terminating the guided light path comprises deleting at least some vertices of the guided light path ("these paths will carry very little throughput and could be culled by using Russian roulette," Reibold, Fig. 11 caption; "tracing of a particle can be terminated using Russian Roulette," Vorba 2016, pg. 42:3, sec. 3; see claim 6 for motivation to combine).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611